OPINION OF THE COURT
Memorandum.
The Appellate Division order insofar as appealed from should be reversed, with costs, and the petition to stay arbitration denied.
This controversy over petitioner’s right to receive supplemental payments upon his withdrawal from respondent law firm should be decided in these circumstances by an arbitrator in the first instance. That is especially so given the broad arbitration clause in the parties’ partnership agreement and the existence of factual disputes between the parties, including which amendment of the agreement applies and whether the supplemental payments were intended to constitute approximation of the withdrawing partner’s share of undistributed earned income. Petitioner’s claim that an arbitrator’s award denying him benefits would be contrary to public policy is insufficient to preemptively stay arbitration and may be addressed subsequently on a motion to vacate or confirm the *872award, if such an award is in fact made (see, Matter of Port Wash. Union Free School Dist. v Port Wash. Teachers Assn., 45 NY2d 411, 417-418; see also, Maross Constr. v Central N. Y. Regional Transp. Auth., 66 NY2d 341, 346).
Chief Judge Wachtler and Judges Simons, Kaye, Titone and Hancock, Jr., concur in memorandum; Judge Bellacosa taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, reversed, etc.